         Case 2:19-cv-02800-JDW Document 31 Filed 04/06/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 RASEAN MALONE,

               Petitioner,
                                                  Case No. 2:19-cv-02800-JDW
        v.

 SUPERINTENDENT BARRY SMITH, et
 al.,

               Respondents.


                                            ORDER

       AND NOW this 6th day of April 2021, upon review of the Report and Recommendation

(ECF No. 23) and Petitioner’s Objection to the Magistrate’s Report & Recommendation (ECF No.

26), it is ORDERED that the Court adopts Judge Hey’s Report and Recommendation and

overrules Petitioner’s Objections, for the reasons stated in the accompanying Memorandum.

       It is FURTHER ORDERED that the Court will not enter a Certificate of Appealability.

                                           BY THE COURT:


                                           /s/ Joshua D. Wolson
                                           JOSHUA D. WOLSON, J.
